DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Amendments
Applicant’s amendments filed January 31, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 1, 2, 6, 8 and 10 under 35 USC 102(a)(1) for being anticipated by Bayen et al., the rejection is withdrawn in view of the claim amendment to require that R3 and R4 together form pyrrolidine.
With regard to the rejection of claims 17 and 8 under 35 USC 102(a)(1) for being anticipated by Kadayifcioglu et al., the rejection is withdrawn in view of the claim amendment to require that R3 and R4 together form pyrrolidine.

Status of Claims
Claims 1, 2 and 4-21 are currently pending, according to the claim amendment dated January 31, 2022.  Claims 11-12 read on a non-elected invention and therefore remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 2, 4-10 and 13-21 read on the elected invention and are currently under consideration.
In view of the claim amendment , the scope of the search and consideration was expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claims drawn to the elected invention.  Thus, the requirement for an election of species is no longer in effect, but the claims drawn to the elected invention are not allowable as described herein.

Claims Objections
Applicant is advised that should claims 2, 4 and 5 be found allowable, claims 15-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In particular, although claims 15-17 depend from claim 13 rather than claim 1, they are identical in scope to claims 2, 4 and 5 respectively.
Claims 4 and 5 are objected to for depending on a rejected base claim but would be allowable if rewritten in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "optionally contains 1 to 6 heteroatoms" in the definition of R, R1, R2, R3 and R4.  There is insufficient antecedent basis for this limitation in the claim, in particular for the term “optionally” with respect to R3 and R4 variables, which are required to form a pyrrolidine ring (thus requiring a heteroatom).  It is unclear how this limitation is intended to apply to the R3 and R4 variables and it is suggested that R3 and R4 be removed from this list of variables.

Conclusion
Claims 13, 14 and 18-21 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699